El Juez Asociado Se. HutchisoN,
emitió la opinión dcJ tribunal.
Los demandados establecen apelación de una sentencia dictada contra ellos en una acción reivindicatoría en la cual los demandantes solicitaron y obtuvieron un pronuncia-miento en cuanto a la nulidad de una hipoteca y orden de ejecución y subasta, y a la vez insisten en que:
“1. La corte inferior cometió error al desestimar la excepción contra la demanda.
“2. La corte inferior cometió manifiesto error al declarar nula la hipoteca constituida 'por José Lugo Marcucci a favor de Alejandro Bartolomey, en cuanto a la mitad que correspondía a su esposa Luisa Ramírez, pues que la hipoteca fué constituida sobre un bien privativo de José Lugo Marcucci.
“3. La corte inferior cometió - error al declarar nula la senten-cia y subasta en el pleito seguido .por Mariano Bartolomey contra la sucesión de José Lugo Marcucci, en cuanto a las participaciones de las dos fincas pertenecientes por herencia paterna y materna a Luisa Gonzaga Lugo, toda vez que una de las fincas estaba su-jeta a la hipoteca que motivó la ejecución; y ambas pertenecían privativamente al padre de ella.
“4. La corte inferior erró al condenar al demandado a reco-nocen a Julia Lugo Ramírez y Sinforoso Irizarry como herede ros de su hermana y cónyuge Luisa Gonzaga Lugo, en condominio de 46.657% en las fincas objeto de este pleito o sea una tercera la primera y dos terceras el segundo.
“5.-La corte inferior erró al apreciar el montante de los fru-tos y rentas producidos por las fincas de que se trata en este pleito, y los gastos hechos por el demandado en las reparaciones de ellas, pues que no están de acuerdo con el resultado de la evidencia, y porque tratándose de un poseedor de buena fe, no responde de esos gastos.
“6. La corte inferior cometió error de derecho al no declarar prescrita la acción de los demandantes para la demanda de nu-lidad.
“7. La corte incurrió en manifiesto abuso de discreción (ha-blamos en términos legales) al condenar en costas al demandado.’
*926La primera proposición bajo el primer señalamiento de error es qne el primitivo acreedor hipotecario era parte ne-cesaria, pero la única razón en qne se basa la contención es qne a nn cesionario no debe considerársele como únicamente responsable en nn contrato en el cnal no era parte y si el cedente de la hipoteca hubiera sido traído como, demandado él podría haber interpuesto una defensa qne hubiera resul-tado en beneficio de los apelantes. Pero en este caso el primitivo demandado, cansante de los apelantes, cesionario de la hipoteca, era el demandante en el procedimiento eje-cutivo hipotecario qne privó a los demandantes en esta ac-ción de la posesión de su propiedad, y ni él ni el apelante • solicitaron, como pudieron hacerlo, qne fuera hecho parte demandada el primitivo deudor - hipotecario. La sugestión como fue formulada no establece la proposición de qne el pri-mitivo acreedor hipotecario era parte necesaria en la actual controversia, y el examen en lo.qne a esto respecta nb debe ir más allá de los límites del razonamiento de los apelantes.
La segunda sugestión bajo el primer señalamiento es qiie la demanda no aduce hechos suficientes para constituir una causa de acción toda vez que en ella no se alega una previa partición y adjudicación de los bienes, sino que se pretende recobrar ciertos condominios únicamente, citándose el caso de Cristián v. Escobar, 23 D. P. R. 277. Pero la doctrina de ese caso sobre el punto de referencia ha sido definitiva-mente abandonada y revocada en una serie uniforme de de-cisiones posteriores.
El segundo señalamiento envuelve principalmente una cuestión de hecho. La transcripción de los autos mismos y el récord taquigráfico de este caso, conteniendo el segúndo solamente más de 150 páginas, están foliadas y con índices separadamente mientras que las citas contenidas en el ale-gato de los apelantes parece que han sido hechas con refe-rencia, a algún otro récord .foliado quizá consecutivamente y que no está ante nuestra consideración. A pesar de esta *927•dificultad, sin embargo, nos fiemos tomado el trabajo de exa-minar varias de algunas de las referencias más significati-vas que. fian sido fiecfias y después de hacer esto limitamos nuestra discusión a los fiecfios según aparecen allí.
Una cláusula del testamento de José Lugo Marcucci otor-gado en el año 1882 es como sigue (itálicas nuestras) :
“Tercera: El señor testador declara bailarse casado in facie eclesia con Luisa Ramírez, habiendo tenido y procreado en este ma-trimonio dos bijas nombradas Luisa Gonzaga y Sinforosa, ambas impúberes, sin que su consorte aportase ningún capital cuando se casó en tanto que el señor testador introdujo a la sociedad conyu-gal los mismos bienes que boy posee aunque representado su importe en otros objetos.”
Una certificación del registro de la propiedad dice en parte lo siguiente:
“Que a los folios 31 y 35 del tomo Séptimo del Ayuntamiento de Yauco, fincas números trescientos cuarenta y dos y trescientos cuarenta y tres, respectivamente, inscripciones .primeras, se ineri-bieron a favor de José Lugo Marcucci, industrial, casado, de cua-renta y dos años de edad y vecino de Yauco, las dos fincas urba-nas siguientes: (Se describen).
■ “Dichas casas fueron construidas por el señor Lugo Marcucci, a sus expensas, con peculio propio, según lo justificó en expediente posesorio tramitado en el Juzgado Municipal de Yauco, aprobado por auto de nueve de julio de mil ochocientos ochenta y cinco, del cual expediente resulta que el señor Lugo Marcucci estaba en po-sesión de las referidas casas desde hacía entonces el espacio de doce años.”
Es un fiecho establecido y no controvertido que Marcucci se casó en el año 1871. Por consiguiente, la declaración que en el testamento se fiaee, el testimonio en cuanto a una pose-sión de más de doce años en la fecha del expediente pose-sorio en el año 1885 y la inscripción en el registro de la pro-piedad a nombre de Marcucci como persona casada son per-fectamente compatibles uno con otro j todos y cada uno de <c-llos indican claramente la adquisición así como la posesión *928durante el matrimonio. La cuestión queda, pues, reducida a la forma de la adquisición y al origen y carácter del dinero así invertido.
El certificado del registrador en cuanto a su forma deja mucho que desear y una copia literal de la inscripción hu-biera puesto a la corte inferior, así como a esta corte, en condiciones de resolver más inteligiblemente la cuestión en-vuelta. Pero el documento fué admitido sin objeción, va algo más lejos de la petición que de él se hizo y muestra por su faz la disposición por parte del registrador en sos-tener la teoría de los apelantes más que de los apelados en cuanto al efecto legal de la inscripción. Además, si la co-pia literal hubiera servido de algo a los demandados, ellos tenían abierta la oportunidad de presentar una como prueba de la defensa, lo que parece que no hicieron. Y sea esto como fuere el registrador no certifica que la finca en cues-tión fué inscrita como propiedad privativa de Marcucci.
Los apelantes no discuten, y mucho menos establecen, la suficiencia de una declaración o mera manifestación hecha por el testador, contenida en el testamento de un hombre ca-sado, para establecer el hecho, si lo es, de que toda la pro-piedad aportada a la sociedad conyugal a la. fecha del matri-monio había sido llevada por él y ninguna por la esposa. Ni tampoco, a falta de algún razonamiento o cita de auto-ridades, estamos dispuestos a revocar la sentencia de la corte inferior sobre este punto.
Admitiendo en pro del argumento, aunque sin resolver,. que la sentencia de una corte municipal en un procedimiento' en el cual no se ha demostrado que la esposa ha sido parte y donde ella no ha comparecido como testigo, es bastante para destruir la presunción legal en cuanto a la propiedad ganancial y establecer el carácter privativo de la posesión por parte del marido* — sin embargo, es la corte y no el re-gistrador de la propiedad quien ha de resolver sobre el peso' *929y suficiencia de la prueba y determinar la naturaleza de tal posesión.
En el presente caso la certificación del registro no prueba que la orden del juez municipal contenía ningún pronuncia-miento en cuanto al carácter privativo de la posesión por parte del marido, u ordenaba la inscripción de un título po-sesorio bajo la base establecida de un derecho de do-minio separado en cuanto al esposo y la esposa, o que la inscripción fué así hecha. No necesitamos indagar, por tanto, en cuanto al posible efecto de cualquier reclamación de la esposa o sus herederos en oposición a los subsi-guientes compradores o acreedores hipotecarios que nego-cien con la propiedad que se ha declarado está en posesión del marido como propiedad privativa suya e inscrita en tal forma en el registro de la propiedad.
La inscripción de un título posesorio a nombre de una persona casada es un aviso para todo el mundo en .cuanto al carácter ganancial de la propiedad así poseída, y una mera declaración del registrador a ese efecto de que el pe-ticionario en el espediente posesorio había probado que las casas en cuestión fueron construidas con dinero pertene-ciente a él y no a la sociedad conyugal, no es bastante para destruir la presunción legal en cuanto al carácter ganan-cial de la propiedad. Se infiere, pues, que tal expresión no puede proporcionar una base adecuada para la alegación de que la condición de ganancial no aparece claramente del récord!
El tercero y cuarto señalamiento son esencialmente co-rolarios del segundo. El razonamiento del alegato en todo aquello que no haya sido ya resuelto no exije amplia dis-cusión. ' ■ • .
Puede ser que si los .condueños de las fincas hipotecadas eran responsables solidariamente, como se ha alegado por los apelantes, de todo el importe de la hipoteca, entonces el *930procedimiento hipotecario fue válido en cuanto a los deman-dados que estaban ante la corte. Pero si la ‘ ‘ indivisibili-dad ’ ’ de la hipoteca implica necesariamente que no puede ser ejecutada sobre una parte de la propiedad hipotecada sin que se verifique una venta de toda la propiedad, enton-ces la conclusión lógica parece ser, no como aleg’an los ape-lantes, que el aviso a uno o varios de los condueños que son solidariamente responsables confiere a la corte la autoridad para vender la finca de los otros que no han sido notificados de tal modo, sino más bien que todo el procedimiento fue nulo, y que los demandantes quizá eran más generosos de lo que pudieron haber sido al solicitar la adjudicación en cuanto a un condominio solamente. De todos modos la doc-trina de indivisibilidad no puede invocarse con éxito sin ci-tarse ninguna autoridad como suficiente para justificar la in-cautación y venta de una propiedad hipotecada sin la for-malidad del aviso y tener sus dueños oportunidad de com-parecer ante la corte. También algo se insiste en una su-puesta cesión y renuncia de todos los derechos por parte de la demandante Julia Lugo que anteriormente había compa-recido ante un notario como heredera de sus difuntos padres y (después de vender al causante de los demandados los patios colindantes de las casas vendidas en el procedimiento ejecutivo, lo que por inadvertencia no había sido incluido en el embargo ni por tanto en la escritura del marshal), con la misma capacidad, esto es, con su carácter de heredera de sus difuntos padres, cedió y renunció cualquier derecho o causa de acción que pudiera haber tenido contra dicho acreedor hipotecario con respecto a la propiedad en cues-tión. Bajo la regla de la interpretación estricta que regula tales cuestiones, al documento de referencia no puede dár-sele un alcance tal que comprenda cualquier derecho, título o interés adquirido por herencia de la hermana o de otro modo que no sea por herencia de los padres del vendedor y *931cedente. Por supuesto, no creemos necesario indagar so-bre cuestiones que no ban sido discutidas en absoluto en el alegato.
Examinando la prueba a la luz de los artículos 436, 1322, 457 y 458 del Código Civil, el razonamiento bajo el quinto señalamiento no revela la existencia de un error tan mani-fiesto que requiera la revocación o modificación de la sen-tencia con relación a la cuantía de las rentas y ganancias.
La contestación en cuanto al sexto señalamiento puede bailarse en el caso de Cruz v. Sucesión Kuinlan, 29 D. P. R. 877-880, y casos citados.
Entendemos que no ba habido abuso de discreción en el particular relativo a las costas y debe confirmarse la sen-tencia apelada.

Confirmada la, sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.